 



Exhibit 10.2
Execution Copy
Horizon Lines, Inc.
4.25% Convertible Senior Notes due 2012
Registration Rights Agreement
August 8, 2007
Goldman, Sachs & Co.
Banc of America Securities LLC
Wachovia Capital Markets, LLC
85 Broad Street
New York, New York 10004
Ladies and Gentlemen:
     Horizon Lines, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to the Purchasers (as defined herein) upon the terms set forth in
the Purchase Agreement (as defined herein) its 4.25% Convertible Senior Notes
due 2012 (the “Securities”). As an inducement to the Purchasers to enter into
the Purchase Agreement and in satisfaction of a condition to the obligations of
the Purchasers thereunder, the Company agrees with the Purchasers for the
benefit of Holders (as defined herein) from time to time of the Registrable
Securities (as defined herein) as follows:
     1. Definitions.
     (a) Capitalized terms used herein without definition shall have the
meanings ascribed to them in the Purchase Agreement. As used in this Agreement,
the following defined terms shall have the following meanings:
     “Affiliate” of any specified person means any other person which, directly
or indirectly, is in control of, is controlled by, or is under common control
with such specified person. For purposes of this definition, control of a person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such person whether by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.
     “Closing Date” means the First Time of Delivery as defined in the Purchase
Agreement.
     “Commission” means the United States Securities and Exchange Commission, or
any other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.
     “Common Stock” means the Company’s common stock, par value $0.01 per share.

 



--------------------------------------------------------------------------------



 



     “DTC” means The Depository Trust Company.
     “Effective Failure” has the meaning assigned thereto in Section 7(b)
hereof.
     “Effectiveness Period” has the meaning assigned thereto in Section 2(b)(i)
hereof.
     “Effective Time” means the time at which the Commission declares the Shelf
Registration Statement effective or at which the Shelf Registration Statement
otherwise becomes effective.
     “EDGAR” has the meaning assigned thereto in Section 3(b) hereof.
     “Electing Holder” has the meaning assigned thereto in Section 3(a)(iii)
hereof.
     “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
     “Holder” means any person that is the record owner of Registrable
Securities (and includes any person that has a beneficial interest in any
Registrable Security in book-entry form).
     “Indemnified Person” has the meaning assigned thereto in Section 5(a).
     “Indenture” means the Indenture, dated as of August 8, 2007, between the
Company and The Bank of New York Trust Company, N.A., as amended and
supplemented from time to time in accordance with its terms.
     "Issuer Free Writing Prospectus” has the meaning set forth in Rule 433
under the Securities Act.
     “Liquidated Damages” has the meaning assigned thereto in Section 7(a)
hereof.
     “Managing Underwriters” means the investment banker or investment bankers
and manager or managers that shall administer an underwritten offering, if any,
conducted pursuant to Section 6 hereof.
     “NASD Rules” means the Rules of the National Association of Securities
Dealers, Inc., as amended from time to time.
     “Notice and Questionnaire” means a Notice of Registration Statement and
Selling Securityholder Questionnaire substantially in the form of Appendix A
hereto.
     The term “person” means an individual, partnership, corporation, trust or
unincorporated organization, or a government or agency or political subdivision
thereof.
     “Prospectus” means the prospectus (including, without limitation, any
preliminary prospectus, any final prospectus and any prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A under the Securities Act)
included in the Shelf Registration Statement, as amended

2



--------------------------------------------------------------------------------



 



or supplemented by any prospectus supplement with respect to the terms of the
offering of any portion of the Registrable Securities covered by the Shelf
Registration Statement and by all other amendments and supplements to such
prospectus, including all material incorporated by reference in such prospectus
and all documents filed after the date of such prospectus by the Company under
the Exchange Act and incorporated by reference therein.
     “Purchase Agreement” means the purchase agreement, dated as of August 1,
2007, between the Purchasers and the Company relating to the Securities.
     “Purchasers” means the Purchasers named in Schedule I to the Purchase
Agreement.
     “Registrable Securities” means all or any portion of the Securities issued
on the date hereof (or pursuant to the exercise of the purchasers’
over-allotment option) under the Indenture in registered form and the shares of
Common Stock issuable upon conversion of such Securities; provided, however,
that a security ceases to be a Registrable Security when it is no longer a
Restricted Security.
     “Registration Default” has the meaning assigned thereto in Section 7(a)
hereof.
     “Restricted Security” means any Security or share of Common Stock issuable
upon conversion thereof except any such Security or share of Common Stock that
(i) has been effectively registered under the Securities Act and sold in a
manner contemplated by the Shelf Registration Statement, (ii) has been
transferred in compliance with Rule 144 under the Securities Act (or any
successor provision thereto) or is transferable pursuant to paragraph (k) of
such Rule 144 (or any successor provision thereto) or (iii) has otherwise been
transferred and a new Security or share of Common Stock not subject to transfer
restrictions under the Securities Act has been delivered by or on behalf of the
Company in accordance with the Indenture.
     “Rules and Regulations” means the published rules and regulations of the
Commission promulgated under the Securities Act or the Exchange Act, as in
effect at any relevant time.
     “Securities Act” means the United States Securities Act of 1933, as
amended.
     “Shelf Registration” means a registration effected pursuant to Section 2
hereof.
     “Shelf Registration Statement” means a “shelf” registration statement filed
under the Securities Act providing for the registration of, and the sale on a
continuous or delayed basis by the Holders of, the Registrable Securities
pursuant to Rule 415 under the Securities Act and/or any similar rule that may
be adopted by the Commission, filed by the Company pursuant to the provisions of
Section 2 of this Agreement, including the Prospectus contained therein, any
amendments and supplements to such registration statement, including
post-effective amendments, and all exhibits and all material incorporated by
reference in such registration statement.
     “Suspension Period” has the meaning assigned thereto in Section 2(c).

3



--------------------------------------------------------------------------------



 



     “Trust Indenture Act” means the Trust Indenture Act of 1939, or any
successor thereto, and the rules, regulations and forms promulgated thereunder,
as the same shall be amended from time to time.
     The term “underwriter” means any underwriter of Registrable Securities in
connection with an offering thereof under a Shelf Registration Statement.
     (b) Wherever there is a reference in this Agreement to a percentage of the
“principal amount” of Registrable Securities or to a percentage of Registrable
Securities, Common Stock constituting Registrable Securities shall be treated as
representing the principal amount of Securities that was surrendered for
conversion or exchange in order to receive such number of shares of Common
Stock.
     2. Shelf Registration.
     (a) The Company shall use its commercially reasonable efforts to cause a
Shelf Registration Statement relating to the offer and sale of the Registrable
Securities by the Holders from time to time in accordance with the methods of
distribution elected by such Holders and set forth in such Shelf Registration
Statement to be declared effective under the Securities Act no later than 180
calendar days following the Closing Date; provided, however, that the Company
may, upon written notice to all Holders, postpone having the Shelf Registration
Statement declared effective for a reasonable period not to exceed 90 days if
the Company possesses material non-public information, the disclosure of which
would have a material adverse effect on the Company and its subsidiaries taken
as a whole; provided, further, however, that no Holder shall be entitled to be
named as a selling securityholder in the Shelf Registration Statement or to use
the Prospectus forming a part thereof for resales of Registrable Securities
unless such Holder is an Electing Holder.
     (b) The Company shall use its commercially reasonable efforts:
     (i) to keep the Shelf Registration Statement continuously effective under
the Securities Act in order to permit the Prospectus forming a part thereof to
be usable by Holders until the earliest of (1) the sale of all Registrable
Securities registered under the Shelf Registration Statement; (2) the expiration
of the period referred to in Rule 144(k) of the Securities Act, or any successor
provision, with respect to all Registrable Securities held by Persons that are
not Affiliates of the Company; and (3) two years from the Effective Time (such
period being referred to herein as the “Effectiveness Period”);
     (ii) after the Effective Time of the Shelf Registration Statement, subject
to Section 3(a)(ii) hereof, as promptly as practicable upon the request of any
Holder of Registrable Securities that is not then an Electing Holder, to take
any action reasonably necessary to enable such Holder to use the Prospectus
forming a part thereof for resales of Registrable Securities, including, without
limitation, any action necessary to identify such Holder as a selling
securityholder in the Shelf Registration Statement; and
     (iii) if at any time the Securities, pursuant to Article 12 of the
Indenture, are convertible into securities other than Common Stock, to cause, or
to cause any

4



--------------------------------------------------------------------------------



 



successor under the Indenture to cause, such securities to be included in the
Shelf Registration Statement no later than the later of (A) 180 calendar days
following the Closing Date and (B) the date on which the Securities are
convertible into such securities.
The Company shall be deemed not to have used its commercially reasonable efforts
to keep the Shelf Registration Statement effective during the requisite period
if the Company voluntarily takes any action that would result in Holders of
Registrable Securities covered thereby not being able to offer and sell any of
such Registrable Securities during that period, unless such action is (A)
required by applicable law and the Company thereafter promptly complies with the
requirements of Section 3(j) hereof or (B) permitted pursuant to Section 2(c)
below.
     (c) The Company may suspend the use of the Prospectus, without incurring
any obligation to pay Liquidated Damages, for a period not to exceed 45 days in
any 90-day period or an aggregate of 90 days in any 12-month period (each a
“Suspension Period”) if the Board of Directors of the Company shall have
determined in good faith that because of valid business reasons (not including
avoidance of the Company’s obligations hereunder), including the acquisition or
divestiture of assets, pending corporate developments, public filings with the
Commission and similar events, it is in the best interests of the Company to
suspend such use, and prior to suspending such use the Company provides the
Holders with written notice of such suspension, which notice need not specify
the nature of the event giving rise to such suspension.
     3. Registration Procedures. In connection with the Shelf Registration
Statement, the following provisions shall apply:
     (a) (i) Not less than 30 calendar days prior to the Effective Time of the
Shelf Registration Statement, the Company shall use its commercially reasonable
efforts to mail the Notice and Questionnaire to each of the Holders of
Registrable Securities. No Holder shall be entitled to be named as a selling
securityholder in the Shelf Registration Statement as of the Effective Time, and
no Holder shall be entitled to use the Prospectus forming a part thereof for
resales of Registrable Securities at any time, unless such Holder has returned a
completed and signed Notice and Questionnaire to the Company by the date five
business days prior to such Effective Time; provided, however, Holders of
Registrable Securities shall have at least 20 calendar days from the date on
which the Notice and Questionnaire is first mailed to such Holders to return a
completed and signed Notice and Questionnaire to the Company.
     (ii) After the Effective Time of the Shelf Registration Statement, the
Company shall, upon the request of any Holder of Registrable Securities that is
not then an Electing Holder, promptly send a Notice and Questionnaire to such
Holder and thereafter the Company will, within 30 days after the date such
completed and signed Notice and Questionnaire has been delivered to the Company,
file a supplement to the Prospectus relating to the Shelf Registration
Statement, or, if required, file a post-effective amendment or a new Shelf
Registration Statement in order to permit resales of such Holder’s Registrable
Securities; provided, however, if the Company receives the Notice and
Questionnaire during a Suspension Period, or the Company initiates a Suspension
Period within 30 days after receipt of the applicable Notice and Questionnaire,
then the

5



--------------------------------------------------------------------------------



 



Company will make the required filing within 30 days after the end of the
Suspension Period; provided, further, however, in no event, will the Company be
required to file more than one supplement to the Prospectus per 30-day period in
order to name as a selling securityholder any Holder that has provided the
Company with a completed Notice and Questionnaire after the deadline set forth
in Section 3(a)(i) hereof to be included as a selling securityholder in the
initial Prospectus. If the Company files a post-effective amendment or a new
Shelf Registration Statement pursuant to the requirements of this
Section 3(a)(ii), then it will use reasonable efforts to cause the
post-effective amendment or new Shelf Registration Statement to become effective
under the Securities Act as promptly as practicable, but in any event by the
90th day after the filing date required by this Section 3(a)(ii); provided,
however, if a post-effective amendment or a new Shelf Registration Statement is
required in order to permit resales by Holders seeking to include Registrable
Securities in the Shelf Registration Statement after the Effective Time of the
initial Shelf Registration Statement, the Company will not be required to file
more than one post-effective amendment or new Shelf Registration Statement for
such purpose in any 90-day period. For the avoidance of doubt the Company shall
not be required to take any action to name such Holder as a selling
securityholder in the Shelf Registration Statement or to enable such Holder to
use the Prospectus forming a part thereof for resales of Registrable Securities
until such Holder has returned a completed and signed Notice and Questionnaire
to the Company.
     (iii) The term “Electing Holder” shall mean any Holder of Registrable
Securities that has returned a completed and signed Notice and Questionnaire to
the Company in accordance with Section 3(a)(i) or 3(a)(ii) hereof.
     (iv) Each Electing Holder agrees to furnish promptly to the Company all
information required to be disclosed in order to make information previously
furnished to the Company by the Holder not materially misleading and any other
information regarding such Holder and the distribution of such Holder’s
Registrable Securities as the Company may from time to time reasonably request
in writing.
     (b) Unless such document is available on the Electronic Data Gathering
Analysis and Retrieval System of the Commission (“EDGAR”), the Company shall
furnish to each Electing Holder upon request, promptly after the Effective Time,
a copy of the Shelf Registration Statement initially filed with the Commission,
and shall furnish to such Holders upon request, prior to the filing thereof with
the Commission, copies of each amendment thereto and each amendment or
supplement, if any, to the Prospectus included therein, and shall use its
commercially reasonable efforts to reflect in each such document, at the
Effective Time or when so filed with the Commission, as the case may be, such
comments as such Holders and their respective counsel reasonably may propose.
     (c) The Company shall promptly take such action as may be necessary so that
(i) each of the Shelf Registration Statement and any amendment thereto and the
Prospectus forming a part thereof and any amendment or supplement thereto (and
each report or other document incorporated therein by reference in each case)
complies in all material respects with the Securities Act and the Exchange Act
and the respective rules and regulations thereunder, (ii) each of the Shelf
Registration Statement and any amendment thereto does not, when it

6



--------------------------------------------------------------------------------



 



becomes effective, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading and (iii) each of the Prospectus forming a
part of the Shelf Registration Statement, and any amendment or supplement to
such Prospectus, does not at any time during the Effectiveness Period include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that the Company shall
not be required to take such action in respect of the Shelf Registration
Statement or any amendment thereto or of the Prospectus or any amendment or
supplement to the Prospectus during any Suspension Period.
     (d) The Company shall promptly advise each Electing Holder, and shall
confirm such advice in writing if so requested by any such Electing Holder:
     (i) when a Shelf Registration Statement and any amendment thereto has been
filed and when it has become effective, in the case of the initial Shelf
Registration Statement (not including any post-effective amendments thereto), in
each case by making a public announcement thereof by release made to Reuters
Economic Services and Bloomberg Business News (it being understood that only one
such release is required in the case of an automatic Shelf Registration
Statement);
     (ii) of any request by the Commission for amendments or supplements to the
Shelf Registration Statement or the Prospectus included therein or for
additional information;
     (iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of any
proceedings for such purpose;
     (iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the securities included in the Shelf
Registration Statement for sale in any jurisdiction or the initiation of any
proceeding for such purpose; and
     (v) of the occurrence of any event or the existence of any state of facts
that requires the making of any changes in the Shelf Registration Statement or
the Prospectus included therein so that, as of such date, such Shelf
Registration Statement and Prospectus do not contain an untrue statement of a
material fact and do not omit to state a material fact required to be stated
therein or necessary to make the statements therein (in the case of the
Prospectus, in light of the circumstances under which they were made) not
misleading (which advice shall be accompanied by an instruction to such Holders
to suspend the use of the Prospectus until the requisite changes have been
made); provided, however, that no notice by the Company shall be required
pursuant to this clause (iv) in the event that the Company either promptly files
a Prospectus supplement to update the Prospectus or a Form 8-K or other
appropriate report that is incorporated by reference into the Shelf Registration
Statement, which, in either case, contains the requisite information that
results in such Shelf Registration

7



--------------------------------------------------------------------------------



 



Statement no longer containing any untrue statement of material fact or omitting
to state a material fact necessary to make the statements therein not
misleading).
     (e) The Company shall use its commercially reasonable efforts to prevent
the issuance, and if issued to obtain the withdrawal at the earliest possible
time, of any order suspending the effectiveness of the Shelf Registration
Statement or, if any such order of suspension is made effective during or
results in any Suspension Period, at the earliest practicable moment after the
end of such Suspension Period.
     (f) The Company shall furnish to each Electing Holder upon written request
of such Holder, without charge, at least one copy of the Shelf Registration
Statement and all post-effective amendments thereto, and, if such documents are
not available on EDGAR, all reports, schedules, other documents and exhibits
that are filed with or incorporated by reference in the Shelf Registration
Statement.
     (g) The Company shall, during the Effectiveness Period, deliver to each
Electing Holder, without charge, as many copies of the Prospectus (including
each preliminary Prospectus) included in the Shelf Registration Statement and
any amendment or supplement thereto as such Electing Holder may reasonably
request; and the Company consents (except during the periods specified in
Section 2(c) above or during the continuance of any event or the existence of
any state of facts described in Section 3(d)(iii), (iv) or (v) above) to the use
of the Prospectus and any amendment or supplement thereto by each of the
Electing Holders in connection with the offering and sale of the Registrable
Securities covered by the Prospectus and any amendment or supplement thereto
during the Effectiveness Period.
     (h) Prior to any offering of Registrable Securities pursuant to the Shelf
Registration Statement, the Company shall use its commercially reasonable
efforts to (i) register or qualify or cooperate with the Electing Holders and
their respective counsel in connection with the registration or qualification of
such Registrable Securities for offer and sale under the securities or “blue
sky” laws of such jurisdictions within the United States as any Electing Holder
may reasonably request, (ii) keep such registrations or qualifications in effect
and comply with such laws so as to permit the continuance of offers and sales in
such jurisdictions for so long as may be necessary to enable any Electing Holder
or underwriter, if any, to complete its distribution of Registrable Securities
pursuant to the Shelf Registration Statement, (iii) take any and all other
actions necessary or advisable to enable the disposition in such jurisdictions
of such Registrable Securities, and (iv) obtain the consent or approval of each
governmental agency or authority, whether federal, state or local, which may be
required to effect the Shelf Registration or the offering or sale in connection
therewith or to enable the selling securityholders to offer, or to consummate
the disposition of, their Registrable Securities; provided, however, that in no
event shall the Company be obligated to (A) qualify as a foreign corporation or
as a dealer in securities in any jurisdiction where it would not otherwise be
required to so qualify but for this Section 3(h) or (B) file any general consent
to service of process or become subject to taxation in any jurisdiction where it
is not as of the date hereof so subject.
     (i) Unless any Registrable Securities shall be in book-entry or global
certificate only form, the Company shall use its commercially reasonable efforts
to cooperate with the Electing Holders to facilitate the timely preparation and
delivery of certificates representing Registrable

8



--------------------------------------------------------------------------------



 



Securities to be sold pursuant to the Shelf Registration Statement, which
certificates, if so required by any securities exchange upon which any
Registrable Securities are listed, shall be penned, lithographed or engraved, or
produced by any combination of such methods, on steel engraved borders, and
which certificates shall be free of any restrictive legends and in such
permitted denominations and registered in such names as Electing Holders may
request in connection with the sale of Registrable Securities pursuant to the
Shelf Registration Statement.
     (j) Upon the occurrence of any event or the existence of any state of facts
contemplated by paragraph 3(d)(iv) above, the Company shall promptly prepare a
post-effective amendment to any Shelf Registration Statement or an amendment or
supplement to the related Prospectus or file any other required document so
that, as thereafter delivered to purchasers of the Registrable Securities
included therein, the Prospectus will not include an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company shall not be required
to take such action in respect of the Shelf Registration Statement or any
amendment thereto or of the Prospectus or any amendment or supplement to the
Prospectus during any Suspension Period. If the Company notifies the Electing
Holders of the occurrence of any event or the existence of any state of facts
contemplated by Section 2(c) or paragraph 3(d)(v) above, the Electing Holder
shall suspend the use of the Prospectus until the requisite changes to the
Prospectus have been made and shall keep confidential such communications
received by it from the Company, unless disclosure is required to be made in
connection with a court proceeding or required by law, or such records,
information or documents become available to the public generally or through a
third party without an accompanying obligation of confidentiality.
     (k) Not later than the Effective Time of the Shelf Registration Statement,
the Company shall provide a CUSIP number for the Registrable Securities that are
debt securities.
     (l) The Company shall comply with all applicable Rules and Regulations, and
to make generally available to its securityholders as soon as practicable, but
in any event not later than eighteen months after (i) the effective date (as
defined in Rule 158(c) under the Securities Act) of the Shelf Registration
Statement, (ii) the effective date of each post-effective amendment to the Shelf
Registration Statement, and (iii) the date of each filing by the Company with
the Commission of an Annual Report on Form 10-K that is incorporated by
reference in the Shelf Registration Statement, an earning statement of the
Company and its subsidiaries complying with Section 11(a) of the Securities Act
and the rules and regulations of the Commission thereunder (including, at the
option of the Company, Rule 158).
     (m) Not later than the Effective Time of the Shelf Registration Statement,
the Company shall cause the Indenture to be qualified under the Trust Indenture
Act; in connection with such qualification, the Company shall cooperate with the
Trustee under the Indenture and the Holders (as defined in the Indenture) to
effect such changes to the Indenture as may be required for such Indenture to be
so qualified in accordance with the terms of the Trust Indenture Act; and the
Company shall execute, and shall use all reasonable efforts to cause the Trustee
to execute, all documents that may be required to effect such changes and all
other forms and documents required to be filed with the Commission to enable
such Indenture to be so qualified in a timely manner. In the event that any such
amendment or modification referred

9



--------------------------------------------------------------------------------



 



to in this Section 3(m) involves the appointment of a new trustee under the
Indenture, the Company shall appoint a new trustee thereunder pursuant to the
applicable provisions of the Indenture.
     (n) In the event of an underwritten offering conducted pursuant to
Section 6 hereof, the Company shall, if requested by Electing Holders in
writing, promptly include or incorporate in a Prospectus supplement or
post-effective amendment to the Shelf Registration Statement such information as
the Managing Underwriters of such offering reasonably agree should be included
therein and to which the Company does not reasonably object and shall make all
required filings of such Prospectus supplement or post-effective amendment as
soon as practicable after it is notified of the matters to be included or
incorporated in such Prospectus supplement or post-effective amendment.
     (o) The Company shall enter into such customary agreements (including an
underwriting agreement in customary form in the event of an underwritten
offering conducted pursuant to Section 6 hereof) and take all other appropriate
action in order to expedite and facilitate the registration and disposition of
the Registrable Securities, and in connection therewith, if an underwriting
agreement is entered into, cause the same to contain indemnification provisions
and procedures substantially identical to those set forth in Section 5 hereof
with respect to all parties to be indemnified pursuant to Section 5 hereof.
     (p) The Company shall:
     (i)(A) make reasonably available for inspection by the Electing Holders,
any underwriter participating in any disposition pursuant to the Shelf
Registration Statement, and any attorney, accountant or other agent retained by
such Electing Holders or any such underwriter all relevant financial and other
records, pertinent corporate documents and properties of the Company and its
subsidiaries, and (B) cause the Company’s officers, directors and employees to
supply all information reasonably requested by such Electing Holders or any such
underwriter, attorney, accountant or agent in connection with the Shelf
Registration Statement, in each case, as is customary for similar due diligence
examinations; provided, however, that such persons shall first (x) agree in
writing with the Company that all records, information and documents that are
designated by the Company, in good faith, as confidential shall be kept
confidential by such Electing Holders and any such underwriter, attorney,
accountant or agent, unless such disclosure is required to be made in connection
with a court proceeding or required by law, or such records, information or
documents become available to the public generally or through a third party
without an accompanying obligation of confidentiality; and that they shall use
such records, information and documents solely for the purposes of exercising
rights under this Agreement and (y) acknowledge that transactions in the
Company’s securities are subject to the laws and regulations governing insider
trading; and provided further that, if the foregoing inspection and information
gathering would otherwise disrupt the Company’s conduct of its business, such
inspection and information gathering shall, to the greatest extent possible, be
coordinated on behalf of the Electing Holders and the other parties entitled
thereto by one counsel designated by and on behalf of the Electing Holders and
other parties;

10



--------------------------------------------------------------------------------



 



     (ii) in connection with any underwritten offering conducted pursuant to
Section 6 hereof, make such representations and warranties to the Electing
Holders participating in such underwritten offering and to the Managing
Underwriters, in form, substance and scope as are customarily made by the
Company to underwriters in primary underwritten offerings of equity and
convertible debt securities and covering matters including, but not limited to,
those set forth in the Purchase Agreement;
     (iii) in connection with any underwritten offering conducted pursuant to
Section 6 hereof, the Company shall use its commercially reasonable efforts to
obtain opinions and letters of counsel to the Company (which counsel and
opinions (in form, scope and substance) shall be reasonably satisfactory to the
Managing Underwriters) addressed to each Electing Holder participating in such
underwritten offering and the underwriters, covering such matters as are
customarily covered in opinions requested in primary underwritten offerings of
equity and convertible debt securities and such other matters as may be
reasonably requested by such Managing Underwriter (it being agreed that the
matters to be covered by such opinions and letters shall include, without
limitation, a statement by such counsel that nothing came to the attention of
such counsel in the course of their review of the Shelf Registration Statement
and the Prospectus, including the documents incorporated by reference therein
(other than the financial statements or other financial data therein, as to
which such counsel need express no opinion or belief) that has caused such
counsel to believe that, as of the date of the opinion and as of the Effective
Time of the Shelf Registration Statement or most recent post-effective amendment
thereto, as the case may be, the Shelf Registration Statement or such
post-effective amendment containing any untrue statement of a material fact or
the omission of any material fact required to be stated therein or necessary to
make the statements therein not misleading;
     (iv) in connection with any underwritten offering conducted pursuant to
Section 6 hereof to which the Company has agreed, the Company shall use its
commercially reasonable efforts to obtain “cold comfort” letters and updates
thereof from the independent public accountants of the Company (and, if
necessary, from the independent public accountants of any subsidiary of the
Company or of any business acquired by the Company for which financial
statements and financial data are, or are required to be, included in the Shelf
Registration Statement), addressed to each Electing Holder participating in such
underwritten offering (if such Electing Holder has provided such letter,
representations or documentation, if any, required for such cold comfort letter
to be so addressed) and the underwriters, in customary form and covering matters
of the type customarily covered in “cold comfort” letters in connection with
primary underwritten offerings;
     (v) in connection with any underwritten offering conducted pursuant to
Section 6 hereof to which the Company has agreed, deliver such documents and
certificates as may be reasonably requested by the Electing Holders
participating in such underwritten offering they hold a majority in principal
amount of the Registrable Securities being sold in such and the Managing
Underwriters, if any, including, without limitation, certificates to evidence
compliance with Section 3(j) hereof and with any

11



--------------------------------------------------------------------------------



 



conditions contained in the underwriting agreement or other agreements entered
into by the Company.
     (q) The Company will use its commercially reasonable efforts to cause the
Common Stock issuable upon conversion of the Securities to be listed on the New
York Stock Exchange or other stock exchange or trading system on which the
Common Stock primarily trades on or prior to the Effective Time of the Shelf
Registration Statement hereunder.
     (r) In the event that any broker-dealer registered under the Exchange Act
shall be an "affiliate” (as defined in Rule 2720(b)(1) of the NASD Rules (or any
successor provision thereto)) of the Company or has a “conflict of interest” (as
defined in Rule 2720(b)(7) of the NASD Rules (or any successor provision
thereto)) and such broker-dealer shall underwrite, participate as a member of an
underwriting syndicate or selling group or assist in the distribution of any
Registrable Securities covered by the Shelf Registration Statement, whether as a
Holder of such Registrable Securities or as an underwriter, a placement or sales
agent or a broker or dealer in respect thereof, or otherwise, the Company shall
assist such broker-dealer in complying with the requirements of the NASD Rules,
including, without limitation, by (A) engaging a “qualified independent
underwriter” (as defined in Rule 2720(b)(15) of the NASD Rules (or any successor
provision thereto)) to participate in the preparation of the registration
statement relating to such Registrable Securities, to exercise usual standards
of due diligence in respect thereto and to recommend the public offering price
of such Registrable Securities, (B) indemnifying such qualified independent
underwriter to the extent of the indemnification of underwriters provided in
Section 5 hereof, and (C) providing such information to such broker-dealer as
may be required in order for such broker-dealer to comply with the requirements
of the NASD Rules.
     (s) The Company shall use its commercially reasonable efforts to take all
other steps necessary to effect the registration, offering and sale of the
Registrable Securities covered by the Shelf Registration Statement contemplated
hereby.
     4. Registration Expenses. Except as otherwise provided in Section 3, the
Company shall bear all fees and expenses incurred in connection with the
performance of its obligations under Sections 2, 3 and 6 hereof and shall bear
or reimburse the Electing Holders for the reasonable fees and disbursements of a
single counsel selected by a plurality of all Electing Holders who own an
aggregate of not less than 25% of the Registrable Securities covered by the
Shelf Registration Statement to act as counsel therefore in connection
therewith. Each Electing Holder shall pay all underwriting discounts and
commissions and transfer taxes, if any, relating to the sale or disposition of
such Electing Holder’s Registrable Securities pursuant to the Shelf Registration
Statement.
     5. Indemnification and Contribution.
     (a) Indemnification by the Company. Upon the registration of the
Registrable Securities pursuant to Section 2 hereof, the Company shall indemnify
and hold harmless each Electing Holder and each underwriter, selling agent or
other securities professional, if any, which facilitates the disposition of
Registrable Securities, and each of their respective officers and directors and
each person who controls such Electing Holder, underwriter, selling agent or
other

12



--------------------------------------------------------------------------------



 



securities professional within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act (each such person being sometimes referred to
as an “Indemnified Person”) against any losses, claims, damages or liabilities,
joint or several, to which such Indemnified Person may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Shelf Registration Statement under which such Registrable Securities were
registered under the Securities Act, or any Prospectus or any Issuer Free
Writing Prospectus contained therein or furnished by the Company to any
Indemnified Person, or any amendment or supplement thereto, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and the Company hereby agrees to reimburse such Indemnified Person
for any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that the Company shall not be liable to any such
Indemnified Person in any such case to the extent that any such loss, claim,
damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in such Shelf
Registration Statement, Prospectus or Issuer Free Writing Prospectus, or
amendment or supplement, in reliance upon and in conformity with written
information furnished to the Company by such Indemnified Person expressly for
use therein.
     (b) Indemnification by the Electing Holders and any Agents and
Underwriters. Each Electing Holder agrees, as a consequence of the inclusion of
any of such Electing Holder’s Registrable Securities in such Shelf Registration
Statement, and each underwriter, selling agent or other securities professional,
if any, which facilitates the disposition of Registrable Securities shall agree,
as a consequence of facilitating such disposition of Registrable Securities,
severally and not jointly, to (i) indemnify and hold harmless the Company, its
directors, officers who sign any Shelf Registration Statement and each person,
if any, who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, against any losses, claims,
damages or liabilities to which the Company or such other persons may become
subject, under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in such Shelf Registration Statement, Prospectus or Issuer Free
Writing Prospectus, or any amendment or supplement, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
in each case to the extent, but only to the extent, that such untrue statement
or alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Company by or
on behalf of such Electing Holder, underwriter, selling agent or other
securities professional expressly for use therein, and (ii) reimburse the
Company and such other persons for any legal or other expenses reasonably
incurred by the Company in connection with investigating or defending any such
action or claim as such expenses are incurred.
     (c) Notices of Claims, Etc. Promptly after receipt by an indemnified party
under subsection (a) or (b) above of notice of the commencement of any action,
such indemnified

13



--------------------------------------------------------------------------------



 



party shall, if a claim in respect thereof is to be made against an indemnifying
party under this Section 5, notify such indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party shall
not relieve it from any liability which it may have to any indemnified party
otherwise than under the indemnification provisions of or contemplated by
subsection (a) or (b) above. In case any such action shall be brought against
any indemnified party and it shall notify an indemnifying party of the
commencement thereof, such indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, such indemnifying party shall
not be liable to such indemnified party under this Section 5 for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation. No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act, by
or on behalf of any indemnified party.
     (d) Contribution. If the indemnification provided for in this Section 5 is
unavailable to or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such indemnifying party or by such indemnified party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 5(d) were determined by
pro rata allocation (even if the Electing Holders or any underwriters, selling
agents or other securities professionals or all of them were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 5(d).
The amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
shall be deemed to include any legal or other fees or expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such action or claim. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to

14



--------------------------------------------------------------------------------



 



contribution from any person who was not guilty of such fraudulent
misrepresentation. The obligations of the Electing Holders and any underwriters,
selling agents or other securities professionals in this Section 5(d) to
contribute shall be several in proportion to the percentage of principal amount
of Registrable Securities registered or underwritten, as the case may be, by
them and not joint.
     (e) Notwithstanding any other provision of this Section 5, in no event will
any (i) Electing Holder be required to undertake liability to any person under
this Section 5 for any amounts in excess of the dollar amount of the proceeds to
be received by such Holder from the sale of such Holder’s Registrable Securities
(after deducting any fees, discounts and commissions applicable thereto)
pursuant to any Shelf Registration Statement under which such Registrable
Securities are to be registered under the Securities Act and (ii) underwriter,
selling agent or other securities professional be required to undertake
liability to any person hereunder for any amounts in excess of the discount,
commission or other compensation payable to such underwriter, selling agent or
other securities professional with respect to the Registrable Securities
underwritten by it and distributed to the public.
     (f) The obligations of the Company under this Section 5 shall be in
addition to any liability which the Company may otherwise have to any
Indemnified Person and the obligations of any Indemnified Person under this
Section 5 shall be in addition to any liability which such Indemnified Person
may otherwise have to the Company. The remedies provided in this Section 5 are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to an indemnified party at law or in equity.
     6. Underwritten Offering. Any Holder of Registrable Securities who desires
to do so may sell Registrable Securities (in whole or in part) in an
underwritten offering; provided that (i) the Electing Holders of at least
33-1/3% in aggregate principal amount of the Registrable Securities then covered
by the Shelf Registration Statement shall request such an offering and (ii) at
least such aggregate principal amount of such Registrable Securities shall be
included in such offering; and provided further that the Company shall not be
obligated to cooperate with more than one underwritten offering during the
Effectiveness Period. Upon receipt of such a request, the Company shall provide
all Holders of Registrable Securities written notice of the request, which
notice shall inform such Holders that they have the opportunity to participate
in the offering. In any such underwritten offering, the investment banker or
bankers and manager or managers that will administer the offering will be
selected by, and the underwriting arrangements with respect thereto (including
the size of the offering) will be approved by, the holders of a majority of the
Registrable Securities to be included in such offering; provided, however, that
such investment bankers and managers and underwriting arrangements must be
reasonably satisfactory to the Company. No Holder may participate in any
underwritten offering contemplated hereby unless (a) such Holder agrees to sell
such Holder’s Registrable Securities to be included in the underwritten offering
in accordance with any approved underwriting arrangements, (b) such Holder
completes and executes all reasonable questionnaires, powers of attorney,
indemnities, underwriting agreements, lock-up letters and other documents
required under the terms of such approved underwriting arrangements, and (c) if
such Holder is not then an Electing Holder, such Holder returns a completed and
signed Notice and Questionnaire to the Company in accordance with
Section 3(a)(ii) hereof within a reasonable amount of time before such
underwritten offering. The Holders participating in any underwritten offering
shall

15



--------------------------------------------------------------------------------



 



be responsible for any underwriting discounts and commissions and fees and,
subject to Section 4 hereof, expenses of their own counsel. The Company shall
pay all expenses customarily borne by issuers in an underwritten offering,
including but not limited to filing fees, the fees and disbursements of its
counsel and independent public accountants and any printing expenses incurred in
connection with such underwritten offering. Notwithstanding the foregoing or the
provisions of Section 3(n) hereof, upon receipt of a request from the Managing
Underwriter or a representative of holders of a majority of the Registrable
Securities to be included in an underwritten offering to prepare and file an
amendment or supplement to the Shelf Registration Statement and Prospectus in
connection with an underwritten offering, the Company may delay the filing of
any such amendment or supplement for up to 90 days if the Board of Directors of
the Company shall have determined in good faith that the Company has a bona fide
business reason for such delay.
     7. Liquidated Damages.
     (a) Notwithstanding any postponement of effectiveness permitted by Section
2(a) hereof, if on or prior to the 180th day following the Closing Date, a Shelf
Registration Statement has not become effective (each, a “Registration
Default”), the Company shall be required to pay liquidated damages (“Liquidated
Damages”), from and including the day following such Registration Default until
such Shelf Registration Statement is either so filed or so filed and
subsequently declared effective or the expiration of the Effectiveness Period,
as applicable, at a rate per annum equal to an additional one-quarter of one
percent (0.25%) of the principal amount of Registrable Securities, to and
including the 90th day following such Registration Default and one-half of one
percent (0.50%) thereof from and after the 91st day following such Registration
Default until the earlier of (1) the time such Shelf Registration Statement is
declared effective or (2) the expiration of the Effectiveness Period; provided,
however, no Liquidated Damages shall accrue under this Section 7(a) during any
Suspension Period.
     (b) In the event that (i) the Shelf Registration Statement ceases to be
effective, (ii) the Company suspends the use of the Prospectus pursuant to
Section 2(c) or 3(j) hereof, (iii) the Holders are not authorized to use the
Prospectus pursuant to Section 3(g) hereto or (iv) the Holders are otherwise
prevented or restricted by the Company from effecting sales pursuant to the
Shelf Registration Statement (an “Effective Failure”) for more than 45 days,
whether or not consecutive, in any 90-day period, or for more than 90 days,
whether or not consecutive, during any 12-month period, then the Company shall
pay Liquidated Damages at a rate per annum equal to an additional one-quarter of
one percent (0.25%) of the principal amount of Registrable Securities from the
46th day of the applicable 90-day period or one-half of one percent (0.50%) of
the principal amount of Registrable Securities from the 91st day of the
applicable 12-month period, as the case may be, that any such Effective Failure
has existed until the earlier of (1) the time the Holders of Registrable
Securities are again able to make sales under the Shelf Registration Statement
or (2) the expiration of the Effectiveness Period; provided, however, no
Liquidated Damages shall accrue under this Section 7(b) (A) with respect to the
Registrable Securities of any Holder that is not an Electing Holder or
(B) during any Suspension Period.
     (c) Any amounts to be paid as Liquidated Damages pursuant to paragraphs
(a) or (b) of this Section 7 shall be paid in cash semi-annually in arrears,
with the first semi-annual

16



--------------------------------------------------------------------------------



 



payment due on the first Interest Payment Date (as defined in the Indenture), as
applicable, following the date of such Registration Default or Effective
Failure, as applicable. Such Liquidated Damages will accrue (1) in respect of
the applicable Registrable Securities at the rates set forth in paragraphs
(a) or (b) of this Section 7, as applicable, on the principal amount of such
Registrable Securities.
     (d) Except as provided in Section 8(b) hereof, the Liquidated Damages as
set forth in this Section 7 shall be the exclusive monetary remedy available to
the Holders of Registrable Securities for such Registration Default or Effective
Failure. In no event shall the Company be required to pay Liquidated Damages in
excess of the applicable maximum amount of one-half of one percent (0.50%) set
forth above, regardless of whether one or multiple Registration Defaults or
Effective Failures exist.
     8. Miscellaneous.
     (a) Other Registration Rights. The Company may grant registration rights
that would permit any person that is a third party the right to piggy-back on
any Shelf Registration Statement, provided that if the Managing Underwriter of
any underwritten offering conducted pursuant to Section 6 hereof notifies the
Company and the Electing Holders that the total amount of securities which the
Electing Holders and the holders of such piggy-back rights intend to include in
any Shelf Registration Statement is so large as to materially threaten the
success of such offering (including the price at which such securities can be
sold), then the amount, number or kind of securities to be offered for the
account of holders of such piggy-back rights will be reduced to the extent
necessary to reduce the total amount of securities to be included in such
offering to the amount, number and kind recommended by the Managing Underwriter
prior to any reduction in the amount of Registrable Securities to be included in
such Shelf Registration Statement.
     (b) Specific Performance. The parties hereto acknowledge that there would
be no adequate remedy at law if the Company fails to perform any of its
obligations hereunder and that the Purchasers and the Holders from time to time
may be irreparably harmed by any such failure, and accordingly agree that the
Purchasers and such Holders, in addition to any other remedy to which they may
be entitled at law or in equity and without limiting the remedies available to
the Electing Holders under Section 7 hereof, shall be entitled to compel
specific performance of the obligations of the Company under this Registration
Rights Agreement in accordance with the terms and conditions of this
Registration Rights Agreement, in any court of the United States or any State
thereof having jurisdiction.
     (c) Amendments and Waivers. This Agreement, including this Section 8(c),
may be amended, and waivers or consents to departures from the provisions hereof
may be given, only by a written instrument duly executed by the Company and the
holders of a majority in aggregate principal amount of Registrable Securities
then outstanding. Each Holder of Registrable Securities outstanding at the time
of any such amendment, waiver or consent or thereafter shall be bound by any
amendment, waiver or consent effected pursuant to this Section 8(c), whether or
not any notice, writing or marking indicating such amendment, waiver or consent
appears on the Registrable Securities or is delivered to such Holder.

17



--------------------------------------------------------------------------------



 



     (d) Notices. All notices and other communications provided for or permitted
hereunder shall be given as provided in the Indenture; provided, that the
Company may deliver notices and other communications provided for or permitted
hereunder to any Electing Holder to its address as set forth in its Notice and
Questionnaire.
     (e) Parties in Interest. The parties to this Agreement intend that all
Holders of Registrable Securities shall be entitled to receive the benefits of
this Agreement and that any Electing Holder shall be bound by the terms and
provisions of this Agreement by reason of such election with respect to the
Registrable Securities which are included in a Shelf Registration Statement. All
the terms and provisions of this Agreement shall be binding upon, shall inure to
the benefit of and shall be enforceable by the respective successors and assigns
of the parties hereto and any Holder from time to time of the Registrable
Securities to the aforesaid extent. In the event that any transferee of any
Holder of Registrable Securities shall acquire Registrable Securities, in any
manner, whether by gift, bequest, purchase, operation of law or otherwise, such
transferee shall, without any further writing or action of any kind, be entitled
to receive the benefits of and, if an Electing Holder, be conclusively deemed to
have agreed to be bound by and to perform all of the terms and provisions of
this Agreement to the aforesaid extent.
     (f) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
     (g) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     (h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
     (i) Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
hereto shall be enforceable to the fullest extent permitted by law.
     (j) Survival. The respective indemnities, agreements, representations,
warranties and other provisions set forth in this Agreement or made pursuant
hereto shall remain in full force and effect, regardless of any investigation
(or any statement as to the results thereof) made by or on behalf of any
Electing Holder, any director, officer or partner of such Holder, any agent or
underwriter, any director, officer or partner of such agent or underwriter, or
any controlling person of any of the foregoing, and shall survive the transfer
and registration of the Registrable Securities of such Holder.

18



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the agreement
between the Company and you.

            Very truly yours,

Horizon Lines, Inc.
      By:   /s/ Robert S. Zuckerman         Name:   Robert S. Zuckerman       
Title:   Secretary     

            Accepted as of the date hereof:
Goldman, Sachs & Co.
      By:   /s/ Goldman, Sachs & Co.         (Goldman, Sachs & Co.)       
On behalf of each of the Purchasers     

19



--------------------------------------------------------------------------------



 



Appendix A
Horizon Lines, Inc.
INSTRUCTION TO DTC PARTICIPANTS
(Date of Mailing)
URGENT — IMMEDIATE ATTENTION REQUESTED
DEADLINE FOR RESPONSE: [DATE]
          The Depository Trust Company (“DTC”) has identified you as a DTC
Participant through which beneficial interests in the Horizon Lines, Inc. (the
“Company”) 4.25% Convertible Senior Notes due 2012 (the “Securities”) are held.
          The Company is in the process of registering the Securities under the
Securities Act of 1933 for resale by the beneficial owners thereof. In order to
have their Securities included in the registration statement, beneficial owners
must complete and return the enclosed Notice of Registration Statement and
Selling Securityholder Questionnaire.
          It is important that beneficial owners of the Securities receive a
copy of the enclosed materials as soon as possible as their rights to have the
Securities included in the registration statement depend upon their returning
the Notice and Questionnaire by [Deadline for response]. Please forward a copy
of the enclosed documents to each beneficial owner that holds interests in the
Securities through you. If you require more copies of the enclosed materials or
have any questions pertaining to this matter, please contact [Name, address and
telephone number of contact at the Issuer].

